Mr. Justice White,
joined by Mr. Justice Brennan and Mr. Justice Marshall,
dissenting.
As Justice Wilkins said in dissent below,1 there are sub*1018stantial questions under Furman v. Georgia, 408 U. S. 238 (1972), about the constitutionality of the Utah death penalty statute. Because of Gary Gilmore’s purported waiver of his right to challenge the statute, none of these questions was resolved in the Utah courts. I believe, however, that the consent of a convicted defendant in a criminal case does not privilege a State to impose a punishment otherwise forbidden by the Eighth Amendment.2 Until the state courts have resolved the obvious, serious doubts about the validity of the state statute, the imposition of the death penalty in this case should be stayed.
Given the inability of Gary Gilmore to waive resolution in the state courts of the serious questions concerning the constitutional legality of his death sentence, there is no jurisdictional barrier to addressing the question upon the application of the defendant’s mother. See Rosenberg v. United States, 346 U. S. 273, 291 (1953) (separate opinion of Jackson, J.). Without examining the constitutionality of the Utah death statute, on November 10, 1976, the Utah Supreme Court vacated its stay of Gilmore’s sentence and dismissed the appeal which his then attorneys had filed on his behalf.
Pending the filing of a timely petition for certiorari, I would continue the stay previously issued by this Court; and upon said filing it would appear that the judgment of the Supreme Court of Utah should be vacated and the case remanded to the state courts for reconsideration in the light of the death penalty decisions announced by this Court *1019last Term. Cf. Collins v. Arkansas, ante, p. 808; Neal v. Arkansas, ante, p. 808.

 Prior to Gilmore’s seeming waiver, the trial judge also appeared ready *1018to certify an appeal in order that the State Supreme Court could pass on the issue of the validity of the death penalty^statute, an issue he had not himself addressed.


 Nor in the absence of a state-court decision sustaining the death penalty statute would a purported waiver of the Eighth Amendment necessarily be a defense to a wrongful-death action, see Uiah Code Ann. §78-11-7 (1953), based on an execution imposed under an unconstitutional statute.